Citation Nr: 1720200	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease prior to January 24, 2013 and a rating in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran's service includes a period of active duty for training from February to August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision which granted service connection for gastroesophageal reflux disease and assigned it a noncompensable rating effective from the June 22, 2007 date of claim.  

In November 2015, there was a videoconference hearing before the undersigned concerning the rating of gastroesophageal reflux disease.  The Board then remanded this claim to the RO in February 2016.  In September 2016, the RO increased the Veteran's rating for his service-connected gastroesophageal reflux disease from noncompensable to 60 percent, effective from January 24, 2013.  The Board also remanded the issue of service connection for sleep apnea to the RO in September 2016, for issuance of a statement of the case on it.  However, after the RO issued a statement of the case in May 2016 concerning the RO's January 2016 decision denying service connection for it, the Veteran did not submit a substantive appeal concerning this issue.  As a result, the Board does not have jurisdiction over this matter.  

[The Board notes that the Veteran has additional matters on appeal that are not currently ripe for Board review and must be addressed by the Veterans Law Judge (VLJ) who held the 2010 Board hearing in these matters.  The 2010 Board hearing addressed the issues of service connection for a stomach disorder; a bilateral foot disorder; a bilateral knee disorder; and a bilateral leg disorder as well as a higher rating for the bilateral ankles.  An April 2011 Board decision granted service connection for GERD and remanded the remaining issues.  An August 2014 Board decision remanded the claim for service connection for a bilateral foot disorder; denied service connection for a bilateral leg disorder and a bilateral knee disorder; and granted a higher rating of 20 percent for service-connected left and right ankle disability, effective August 5, 2011. The Board denied a higher rating for the ankles prior to August 5, 2011.

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2015 the Court granted a Joint Motion for Remand and vacated the August 2014 Board decision insofar as it denied service connection for a bilateral knee disability and denied higher staged ratings for the bilateral ankles.  A May 2015 Board decision denied higher staged ratings for the bilateral ankles and remanded the issue of entitlement to service connection for a bilateral knee disorder.  The claims of service connection for bilateral foot and bilateral knee disorders will not be addressed herein, but will be addressed when ripe for review by the VLJ who held the 2010 Board hearing that addressed these matters. 38 U.S.C.A. § 7107; 38 C.F.R. § 20.707 (VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal).

The Board further notes that the Veteran has disagreed with the May 2017 denial of a higher rating for residuals of a fracture of the left ankle and has filed a notice of disagreement with respect to that claim.  In May 2017, the RO acknowledged receipt of the NOD.  As such, this situation is distinguished from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the information of record shows that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the above-mentioned issue adjudicated in May 2017 for the issuance of a statement of the case (SOC).]


FINDING OF FACT

1.  Prior to January 24, 2013, the Veteran's gastroesophageal reflux disease was manifested by pyrosis, but not by epigastric distress, dysphagia, regurgitation, or substernal, arm, or shoulder pain.  

2.  From January 24, 2013, the Veteran's gastroesophageal reflux disease is rated at the 60 percent schedular maximum under Diagnostic Code 7346, and no other Diagnostic Code is appropriate.  

 
CONCLUSION OF LAW

The criteria for a compensable rating for gastroesophageal reflux disease prior to January 24, 2013 or in excess of 60 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran appeals for higher ratings for his service-connected gastroesophageal reflux disease, which is rated as noncompensable prior to January 24, 2013 and as 60 percent disabling from that date, under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Diagnostic Code 7346 is for hiatal hernia, a closely analogous condition, and provides:

Symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, 60 percent.

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, 30 percent. 

With two or more of the symptoms for the 30 percent evaluation of less severity, 10 percent.  

On VA evaluation in May 2008, the Veteran denied nausea and vomiting and his abdomen was nontender to palpation.  He had a nontender abdomen in May 2009 and August 2010.  In March 2010, his abdomen was soft and nontender with no rebound guarding.  On private evaluations in December 2010 and January and February 2011, he denied abdominal pain, nausea, and vomiting.  On VA evaluations in June 2011 and April 2012, the Veteran's abdomen was soft and nontender with no rebound guarding.  

On VA examination for gastroesophageal reflux disease on December 21, 2012, the Veteran reported heartburn and reflux that responded to Omeprazole.  He denied persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, and melena.  His hematocrit was 29.2.  The examiner indicated that the Veteran's gastroesophageal reflux disease did not impact his ability to work.  

On VA evaluation on January 23, 2013, the Veteran reported worsening abdominal pain for the past few days.  That day, he woke up with a rumbling in his stomach when he moved, and he had nausea all day.  Prilosec did not help the mid-epigastric pain.  Spicy foods and water hurt and caused nausea.  Eating solids was not a problem.  On examination, his mid-epigastric region was very tender.  He felt nauseous and like he needed to vomit.  

Based on the evidence, the Board concludes that prior to January 24, 2013, the Veteran did not have compensable manifestations of his gastroesophageal reflux disease.  The preponderance of the evidence indicates that prior to that date, he did not have 2 or more of the symptoms for a 30 percent rating, of lesser severity or not, which are required for a 10 percent rating.  He had pyrosis (heartburn) on VA examination in December 2012, but he did not have epigastric distress, dysphagia, regurgitation, or substernal, arm, or shoulder pain.  He did not have these symptoms on January 23, 2013, either.  None of the symptoms listed for a 30 percent rating were reported at that time, other than persistently recurrent epigastric distress.  

Additionally, the Board concludes that a schedular disability rating in excess of 60 percent is not warranted for the Veteran's gastroesophageal reflux disease from January 24, 2013, as the 60 percent rating assigned is the maximum schedular rating assignable under Diagnostic Code 7346.  The Board also finds that no other Diagnostic Codes are appropriate, as none of them are for a disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies are to be avoided.  See 38 C.F.R. § 4.20 (2016).  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected gastroesophageal reflux disease.  The symptoms and impairment caused by the service-connected gastroesophageal reflux disease are contemplated by the schedular rating criteria for hiatal hernia, a closely analogous condition.  These include impairment caused by epigastric distress, dysphagia, pyrosis, regurgitation, and/or substernal or arm or shoulder pain, which would result in impairment of health.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, evidence of record indicates that the collective impact of the service-connected gastroesophageal reflux disease has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the VA examiner in December 2012 indicated that the Veteran's gastroesophageal reflux disease does not impact his ability to work, and there is no evidence of unemployability prior to or after January 24, 2013 due to the disability at issue.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

A compensable rating for gastroesophageal reflux disease prior to January 24, 2013 and a rating in excess of 60 percent for it from that date are denied.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


